COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                           §              No. 08-15-00342-CR

                      State,                   §                 Appeal from the

 v.                                            §                41st District Court

 LINDSEY HRADEK,                               §            of El Paso County, Texas

                       Appellee.               §               (TC# 20130D00417)

                                            §
                                          ORDER

       On June 1, 2016, the Court granted the State’s motion for an extension of time to file the

brief due, in part, to an incomplete reporter’s record. The State has requested that the court

reporter(s) supplement the record with all pre-trial hearings. On August 5, 2016, Breck Record

filed a letter with the Court stating that there is no record of a hearing on November 22, 2013.

Further, on August 15, 2016, Leticia Perez filed a letter stating that she and Breck Record had

been unable to find an “additional record.” It is unclear, however, whether the court reporters

have determined that the reporter’s record is complete and there are no records of any pre-trial

hearings in this case. The Court directs Leticia Perez and Breck Record to notify the Court on or

before August 26, 2016 whether or not there are records of any pre-trial hearings in the above-

styled and numbered cause.

       IT IS SO ORDERED this 16th day of August, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.